William E. Cooper Attorney at Law 9630 Clayton Road Saint Louis, Missouri 63124 314-581-4091 bcooper@alliedcos.com November 4, 2013 John Reynolds Assistant Director Office of Beverages, Apparel and Mining United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Rush Exploration Inc. Form 20-F for the Fiscal Year Ended December 31, 2013 Filed April 25, 2013 Comment Letter dated October 31, 2013 File No. 000-51337 Dear Mr. Reynolds: Rush Exploration Inc. acknowledges receipt of your comments dated October 31, 2013.We will respond to your requests within ten (10) business days or October 31, 2013. Yours truly, /s/William E. Cooper William E. Cooper
